THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE
“SUBSCRIPTION AGREEMENT”) RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

HOLA COMMUNICATIONS, INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

SHARES

NON-UNITED STATES RESIDENT PURCHASERS

NON CANADIAN PURCHASERS

INSTRUCTIONS TO PURCHASER

 

1.

The purchaser is to complete all the information in the boxes on page 1 and sign
where indicated with an “X”.

2.

All other information must be filled in where appropriate.

 

 


--------------------------------------------------------------------------------



This is  Page 1 of 11 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

 

 

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:

HOLA COMMUNICATIONS, INC. (the “Issuer”), of Suite #460 - 734 7 Avenue SW,
Calgary, AB V7K 2R3 Canada

Subject and pursuant to the terms set out in the Terms on pages 2 to 3 and the
General Provisions on pages 4 to 11, the Purchaser hereby irrevocably subscribes
for, and on Closing will purchase from the Issuer, the following securities at
the following price:

                     Shares

US$1.00 per Share for a total purchase price of
US$                                                  

The Purchaser owns, directly or indirectly, the following securities of the
Issuer:

 

[Check if applicable] The Purchaser is [ ] an insider of the Issuer or [ ] a
member of the professional group

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS

 

DELIVERY INSTRUCTIONS

 

 

 

Name to appear on certificate

 

Name and account reference, if applicable

 

 

 

Account reference if applicable

 

Contact name

 

 

 

Address

 

Address

 

 

 

 

 

Telephone Number

EXECUTED by the Purchaser this _______ day of August, 2007. By executing this
Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

WITNESS:

 

EXECUTION BY PURCHASER:

 

 

X

Signature of Witness

 

Signature of individual (if Purchaser is an individual)

 

 

X

Name of Witness

 

Authorized signatory (if Purchaser is not an individual)

 

 

 

Address of Witness

 

Name of Purchaser (please print)

 

 

 

 

 

Name of authorized signatory (please print)

Accepted this _____ day of August, 2007

 

 

HOLA COMMUNICATIONS, INC..

 

Address of Purchaser (residence)

Per:

 

 

 

 

Telephone Number

Authorized Signatory

 

 

 

 

E-mail address

 

 

 

 

 

Social Security/Insurance No.:

 

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
2 to 3 and the General Provisions on pages 4 to 11. If funds are delivered to
the Company’s lawyers, they are authorized to immediately release the funds to
the Issuer.

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 2 of 11

 

 

 

TERMS

Reference date of this Subscription Agreement

August _____, 2007 (the “Agreement Date”)

THE OFFERING

The Issuer

Hola Communications, Inc. (the “Issuer”)

Offering

The offering consists of common shares (the “Shares”) of the Issuer.

Purchased Securities

The “Purchased Securities” under this Subscription Agreement are Shares.

Finder’s Fee

The Issuer may pay a finders fee to finders who introduce qualified investors
who participate in the offering in amounts negotiated with the finders.

No Minimum or Maximum

There is no minimum or maximum offering. The Issuer may close on any
subscription amounts it receives and it may close the offering in tranches.

Issue Price

US$1.00 per Share.

Selling Jurisdictions

The Shares may be sold in jurisdictions where they may be lawfully sold
(the “Selling Jurisdictions”).

Exemptions

The offering will be made in accordance with any exemptions that may be
available under the securities laws of the Selling Jurisdictions.

Registration of Securities

The Securities acquired by the Purchasers are restricted under Rule 144 and will
not be registered by the Company.

Resale restrictions and legends

The Purchaser acknowledges that the certificates representing the Purchased
Securities will bear the following legend:

 

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING
TRANSACTION WITH REGARD TO THIS SECURITY, EXCEPT AS PERMITTED BY THE 1933 ACT.”

 

Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 3 of 11

 

 

 

Closing Date

The completion of the sale and purchase of the Shares will take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Purchaser.
Payment for, and delivery of the Shares, is scheduled to occur on or about
August 10, 2007 or such later date as may be agreed upon by the Issuer and the
Purchaser (the “Closing Date”).

THE ISSUER AND PAYMENT INSTRUCTIONS

Jurisdiction of organization

The Issuer is incorporated under the laws of the State of Nevada.

Stock exchange listings

Certain market makers make market in the Issuer’s stock on the US over the
counter bulletin board

“Securities Legislation Applicable to the Issuer”

The “Securities Legislation Applicable to the Issuer” are the US Securities
Exchange Act of 1934, and the Securities Commission having jurisdiction over the
Issuer are the United States Securities and Exchange Commission.

 

 

END OF TERMS

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 4 of 11

 

 

 

GENERAL PROVISIONS

1.

DEFINITIONS

1.1

In the Subscription Agreement (including the first (cover) page, the Terms on
pages 2 to 3 and the General Provisions on pages 4 to 11, the following words
have the following meanings unless otherwise indicated:

 

(a)

“1933 Act” means the United States Securities Act of 1933, as amended;

 

(b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 3) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

 

(c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

 

(d)

“Closing Date” has the meaning assigned in the Terms;

 

(e)

“Closing Year” means the calendar year in which the Closing takes place;

 

(f)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 3) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

 

(g)

“Final Closing” means the last closing under the Private Placement;

 

(h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 4 to 11;

 

(i)

“Private Placement” means the offering of the Purchased Securities on the terms
and conditions of this Subscription Agreement;

 

(j)

“Purchased Securities” means the Shares;

 

(k)

“Regulatory Authorities” means the Commissions;

 

(l)

“Securities” has the meaning assigned in the Terms;

 

(m)

“Share” means a common share in the capital of the Company;

 

(n)

“Subscription Agreement” means the first (cover) page, the Terms on pages 2 to 3
and the General Provisions on pages 4 to 11; and

 

(o)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 2 to 3.

1.2

In the Subscription Agreement, the following terms have the meanings defined in
Regulation S: “Directed Selling Efforts”, “Foreign Issuer”, “Substantial U.S.
Market Interest”, “U.S. Person” and “United States”.

1.3

In the Subscription Agreement, unless otherwise specified, currencies are
indicated in US dollars.

1.4

In the Subscription Agreement, other words and phrases that are capitalized have
the meanings assigned to them in the body hereof.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 5 of 10

 

 

2.

ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1

Acknowledgements concerning offering

The Purchaser acknowledges that:

 

(a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and provincial securities laws;

 

(b)

the Purchaser acknowledges that the Company has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act;

 

(c)

the decision to execute this Agreement and acquire the Purchased Securities
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company with the Securities and
Exchange Commission (the "SEC");

 

(d)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

(e)

there is no government or other insurance covering any of the Purchased
Securities;

 

(f)

there are risks associated with an investment in the Purchased Securities;

 

(g)

the Purchaser has not acquired the Purchased Securities as a result of, and will
not itself engage in, any "directed selling efforts" (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Purchaser may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

 

(h)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Purchased Securities hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

 

(i)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Purchased Securities hereunder have been made available for inspection by the
Purchaser, the Purchaser's lawyer and/or advisor(s);

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 6 of 10

 

 

 

(j)

the Purchaser will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein or in any document furnished by the
Purchaser to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Purchaser to comply with any covenant or
agreement made by the Purchaser to the Company in connection therewith;

 

(k)

the Purchased Securities are not listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Purchaser
that any of the Purchased Securities will become listed on any stock exchange or
automated dealer quotation system, except that currently market makers make a
market for the Company's common shares on the NASD's OTC Bulletin Board;

 

(l)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

 

(m)

the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;

 

(n)

the Purchaser has been advised to consult the Purchaser's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Purchaser is resident in
connection with the distribution of the Purchased Securities hereunder, and

 

(ii)

applicable resale restrictions;

 

(o)

this Agreement is not enforceable by the Purchaser unless it has been accepted
by the Company, and the Purchaser acknowledges and agrees that the Company
reserves the right to reject any subscription for any reason; and

2.2

By executing and delivering this Agreement, each Purchaser will have warranted
that it has investigated the securities laws and rules applicable to its
jurisdiction of residence and warrants to the Issuer that the issuance of the
Securities to the Purchaser complies with the applicable securities laws without
further action or filings by the Issuer in that jurisdiction.

2.3

Representations by the purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

 

(a)

the Purchaser has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Purchaser is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Purchaser;

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 7 of 10

 

 

 

(b)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to the Purchaser or of any agreement, written or oral, to which the
Purchaser may be a party or by which the Purchaser is or may be bound;

 

(c)

the Purchaser has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Purchaser enforceable against the Purchaser
in accordance with its terms;

 

(d)

the Purchaser is not acquiring the Purchased Securities for the account or
benefit of, directly or indirectly, any U.S. Person;

 

(e)

the Purchaser is not a U.S. Person;

 

(f)

the Purchaser is resident in the jurisdiction set out under the heading "Name
and Address of Purchaser" on the signature page of this Agreement;

 

(g)

the sale of the Purchased Securities to the Purchaser as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Purchaser;

 

(h)

the Purchaser is acquiring the Purchased Securities for investment only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

 

(i)

the Purchaser is outside the United States when receiving and executing this
Agreement and is acquiring the Purchased Securities as principal for the
Purchaser's own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such
Securities;

 

(j)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Purchased Securities;

 

(k)

the Purchaser (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 

(l)

the Purchaser acknowledges that the Purchaser has not acquired the Purchased
Securities as a result of, and will not itself engage in, any "directed selling
efforts" (as defined in Regulation S under the 1933 Act) in the United States in
respect of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Securities;
provided, however, that the Purchaser may sell or otherwise dispose of the
Securities pursuant to registration of the Securities pursuant to the 1933 Act
and any applicable state and provincial securities laws or under an exemption
from such registration requirements and as otherwise provided herein;

 

(m)

the Purchaser understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 8 of 10

 

 

 

(n)

the Purchaser understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of one year after the date of
original issuance of the Securities (the one year period hereinafter referred to
as the "Distribution Compliance Period") shall only be made in compliance with
the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state and
provincial securities laws;

 

(o)

the Purchaser understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state and provincial securities laws;

 

(p)

the Purchaser understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(q)

the Purchaser is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

(r)

no person has made to the Purchaser any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Securities;

 

(ii)

that any person will refund the purchase price of any of the Securities;

 

(iii)

as to the future price or value of any of the Securities; or

 

(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

2.4

Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 2 to 3 and the General Provisions on
pages 4 to 11 are made by the Purchaser with the intent that they be relied upon
by the Issuer in determining its suitability as a purchaser of Purchased
Securities, and the Purchaser hereby agrees to indemnify the Issuer against all
losses, claims, costs, expenses and damages or liabilities which any of them may
suffer or incur as a result of reliance thereon. The Purchaser undertakes to
notify the Issuer immediately of any change in any representation, warranty or
other information relating to the Purchaser set forth in the Subscription
Agreement (including the first (cover) page, the Terms on pages 2 to 3 and the
General Provisions on pages 4 to 11 which takes place prior to the Closing.

2.5

Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.

RESALE OF SECURITIES

3.1

The Securities have not been registered under the 1933 Act and are "restricted
securities" as defined under Rule 144 and may be resold only if:

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 9 of 10

 

 

 

(a)

the sale is to the Issuer;

 

(b)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S (or such successor rule or regulation
then in effect), if available, and in compliance with applicable state
securities laws;

 

(c)

the sale is made pursuant to an exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder, if available, and in
accordance with any applicable state securities laws;

 

(d)

the sale is a transaction that does not require registration under the 1933 Act
or any applicable state securities laws, and it has prior to such sale furnished
to the Issuer an opinion of counsel to that effect reasonably satisfactory to
the Issuer; or

 

(e)

the sale is pursuant to an effective registration statement under the 1933 Act;

3.2

Legends on Certificates

For the period under the 1933 Act when the Securities are “restricted
securities” as defined in Rule 144 under the 1933 Act, each certificate
representing such Securities shall bear the following legend:

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE
“SUBSCRIPTION AGREEMENT”) RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING
TRANSACTION WITH REGARD TO THIS SECURITY, EXCEPT AS PERMITTED BY THE 1933 ACT.

4.

ISSUER'S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Securities which will not be binding
on the Issuer until accepted by the Issuer by executing the Subscription
Agreement in the space provided on the face page(s) of the Agreement and,
notwithstanding the Agreement Date, if the Issuer accepts the subscription by
the Purchaser, the Subscription Agreement will be entered into on the date of
such execution by the Issuer.

5.

CLOSING

5.1

On or before the end of the fifth business day before the Closing Date, the
Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Purchased Securities to be purchased by the Purchaser.

5.2

At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Purchased Securities purchased by the Purchaser registered in
the name of the Purchaser or its nominee, or as directed by the Purchaser.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 10 of 10

 

 

6.

MISCELLANEOUS

6.1

The Purchaser agrees to sell, assign or transfer the Securities only in
accordance with the requirements of applicable securities laws and any legends
placed on the Securities as contemplated by the Subscription Agreement.

6.2

The Purchaser hereby authorizes the Issuer to correct any minor errors in, or
complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Purchaser and delivered to the Issuer in connection with the Private
Placement.

6.3

The Issuer may rely on delivery by fax machine of an executed copy of this
subscription, and acceptance by the Issuer of such faxed copy will be equally
effective to create a valid and binding agreement between the Purchaser and the
Issuer in accordance with the terms of the Subscription Agreement.

6.4

Without limitation, this subscription and the transactions contemplated by this
Subscription Agreement are conditional upon and subject to the Issuer’s having
obtained such regulatory approval of this subscription and the transactions
contemplated by this Subscription Agreement as the Issuer considers necessary.

6.5

This Subscription Agreement is not assignable or transferable by the parties
hereto without the express written consent of the other party to this
Subscription Agreement.

6.6

Time is of the essence of this Subscription Agreement.

6.7

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

6.8

The parties to this Subscription Agreement may amend this Subscription Agreement
only in writing.

6.9

This Subscription Agreement enures to the benefit of and is binding upon the
parties to this Subscription Agreement and their successors and permitted
assigns.

6.10

A party to this Subscription Agreement will give all notices to or other written
communications with the other party to this Subscription Agreement concerning
this Subscription Agreement by hand or by registered mail addressed to the
address given on page 1.

6.11

This Subscription Agreement is to be read with all changes in gender or number
as required by the context.

6.12

This Subscription Agreement will be governed by and construed in accordance with
the internal laws of Nevada (without reference to its rules governing the choice
or conflict of laws), and the parties hereto irrevocably attorn and submit to
the exclusive jurisdiction of the courts of Nevada with respect to any dispute
related to this Subscription Agreement.

END OF GENERAL PROVISIONS

END OF SUBSCRIPTION AGREEMENT

 

 

 

 